Response to Arguments
Applicant's arguments filed 04/11/2022 have been fully considered but they are not persuasive.
	Applicant first argues that the rejection of independent claims 1 and 11 under 35 U.S.C. 103 is improper, as the Applicant amended independent claims 1 and 11 to include the features of claim 8, which would not necessitate a new ground(s) of rejection.  The examiner respectfully disagrees.
	First and foremost, in the amendment filed on 07/30/2021, the Applicant removed the limitations of “identifying a target cell that is in a same location as the second cell and that uses the first RAT, the identifying is performed at the coordinating gateway based on load characteristics of the target cell previously sent to a coordinating gateway node, wherein the target cell is a base station colocated with the second cell located at a same single physical device” and “identifying the target cell based on a comparison of a Global Positioning System (GPS) coordinate of the second cell and a GPS coordinate of the target cell” in addition to incorporating the features of claim 8, effectively changing the scope of the claim.  Since the change in scope would necessitate citing different portions of new/existing references to meet the limitations, the examiner is entitled to a new ground(s) of rejection in response to the amendment filed on 07/30/2021.
	Applicant further argues that Rao does not teach the limitation of “the stored association providing an indication that the second cell and the target cell are hosted on a single physical device,” as recited in independent claims 1 and 11.  The examiner once again respectfully disagrees.
	As previously cited in the recent office action, Rao teaches a stored association (specifically an Macro Global eNodeB ID) (Rao - Paragraph [0041], note a virtualization server (acting as an eNodeB, see Paragraph [0042]) may incorporate a cell tracking table, for mapping eNodeBs, eNodeB IDs, cell IDs, and other information to and from a eNodeB cell global identifier (ECGI); Paragraph [0072] Table 2, note each Macro Global eNodeB ID has a corresponding served cell list).  As known in the art, an eNodeB global identifier uniquely identifies a base station in mobile networks.  Since a Macro Global eNodeB ID (which corresponds to a single base station) of Rao is stored in the SON module of the virtualization server (Rao - Fig. 2) as an entry mapped to a list of served cells, it would have been obvious to one of ordinary skill in the art to understand that the Macro Global eNodeB ID is a stored association indicating which (macro) base station serves (i.e., hosts) which cells.  Therefore, Rao still teaches “the stored association providing an indication that the second cell and the target cell are hosted on a single physical device,” as recited in independent claims 1 and 11.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAILOR C. HSU whose telephone number is (571)272-1729. The examiner can normally be reached Mon-Fri. 6:50 am - 3:10 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on (571)-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAILOR C. HSU/Patent Examiner, Art Unit 2461                                                                                                                                                                                                        /HUY D VU/Supervisory Patent Examiner, Art Unit 2461